Title: To Thomas Jefferson from Joseph Crockett, 15 February 1801
From: Crockett, Joseph
To: Jefferson, Thomas



Sir
Jessamene County Kentucky Febry 15th 1801

By the law establishing federal Courts I beleve it is provided there shall be a reappointment to the Office of Marshal to that Court once in four years. If that is the case applications I Suppose will be numerous to you for the Office; That Supposition is founded on its being generally beleved that Some one will succeed Saml McDowell Junr the present Marshal, I flatter my self that I hold an equal rank in your esteem with any other person who may be a candidate, and Should I be so successfull as to meet with it, I hope I will give general Satisfaction to the people, and it will confer a Singlar favour on Sir your Most Obedt and very Hble Servt.

Joseph Crockett


PS It is thought this State will be laid off in Two Districts and a federal Court in each if so I expect Kentucky River will divide the two I live on the North Side
J C

